Citation Nr: 1529421	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  13-33 786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an earlier effective date for the grant of service connection for bipolar disorder prior to October 15, 2009.

2.  Entitlement to an initial disability rating in excess of 70 percent for bipolar disorder prior to February 8, 2013.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1999 to April 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The case has since been returned to the RO in Seattle, Washington.

The September 2011 rating decision granted service connection for bipolar disorder and assigned a 70 percent evaluation effective October 15, 2009.  The Veteran appeals for a higher initial evaluation and an earlier effective date for the grant of service connection.  

During the pendency of the appeal, the RO issued an October 2013 rating decision granting an increased evaluation of 100 percent for bipolar disorder effective February 8, 2013.  In her December 2013 VA Form 9, the Veteran continued to appeal for a higher evaluation for bipolar disorder prior to February 8, 2013.  

In a May 2014 rating decision, the Veteran was granted a total disability evaluation for individual unemployability (TDIU) effective October 15, 2009 to February 8, 2013, an issue that had been on appeal.  As this issue has been resolved by a full grant of benefits and the Veteran has not submitted any documents indicating that she is not satisfied with the decision, the Board finds that the issue is no longer part of the current appeal.  See 38 C.F.R. § 19.26(d) (2014).  

This appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.

In addition to the VBMS claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file reveals VA treatment records dated through May 2014, which have been considered by the RO in the May 2014 supplemental statement of the case.


FINDINGS OF FACT

1.  The Veteran filed her original claim for service connection for bipolar disorder on October 15, 2009.

2.  In a September 2011 rating decision, the RO granted service connection for bipolar disorder effective October 15, 2009.  

3.  Prior to November 27, 2012, the Veteran's bipolar disorder is most appropriately characterized as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.  

4.  As of November 27, 2012, the Veteran's bipolar disorder is most appropriately characterized as total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an earlier effective date for the grant of service connection prior to October 15, 2009 have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).

2.  Prior to November 27, 2012, the criteria for an earlier effective date for a 100 percent evaluation for bipolar disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9432 (2014).

3.  As of November 27, 2012, the criteria for a 100 percent evaluation for bipolar disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9432 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied.  With regard to the higher initial evaluation claim and earlier effective date claim, such claims are "downstream" issues in that they arose from the initial grant of service connection.  Where service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Dingess, supra.

The Board concludes that the duty to assist has been satisfied.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's military personnel records, enlistment and separation examinations, post-service VA and private treatment records and lay statements are in the file.  In addition, the Veteran was afforded VA psychiatric examinations in July 2011 and February 2013.  

The Board observes that the Veteran's service treatment records could not be located.  The RO notified the Veteran in a December 2009 correspondence of the unavailability of the service treatment records and requested that the Veteran provide any copies that may be in her possession.  In May 2010, the RO issued a formal finding on the unavailability of the Veteran's service treatment records. The RO listed the efforts to obtain the Veteran's service treatment records.  The Veteran did not respond to this letter.  

When service treatment records are lost or missing, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

All methods appear to have been exhausted in attempting to obtain the missing service treatment records, which are unavailable for consideration.  The Board finds no basis for further pursuit of these records, as such efforts would be futile.  38 C.F.R. § 3.159(c)(2), (3).  In light of the efforts discussed above, VA has met its heightened obligation to satisfy the duty to assist.  See Daye v. Nicholson, 20 Vet. App. 512, 515 (2006); Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.

II.  Earlier Effective Date

The provisions for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 (West 2014).  Except as otherwise provided, the effective date for a grant of compensation will be the day following separation from active service or the date entitlement arose, if a claim is received within one year of separation.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.400 (b)(2) (2014).  Otherwise, the effective date of the award of an evaluation based on an original claim, a claim reopened after a final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  Id. 

A specific claim in the form prescribed by the Secretary is necessary for disability benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151 (2014).  A claim is defined by regulation as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2014).  Any communication or action that demonstrates intent to apply for an identified benefit may be considered an informal claim.  38 C.F.R. § 3.155(a).  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999). 

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  When the informal claim pertains to an increased evaluation for a service-connected disability, the request will be accepted as a claim.  38 C.F.R. § 3.155(c).

As previously stated above, the RO granted service connection for bipolar disorder effective October 15, 2009.  

The Veteran believes that the effective date of her award of service connection should be as early as 1999 or 2000 when her mental health problems developed.  She argues that she did not receive proper treatment during service, and as a result, she was not aware of her mental health disorder until several years after her discharge.  The Veteran essentially contends that she is entitled to service connection since service as this is when entitlement arose.  

The Veteran filed a claim for Social Security Administration (SSA) disability benefits in December 2008 based on her mental health disorders.  In a July 2010 decision, she was found to be disabled as of November 11, 2007 based on diagnoses for major depression, generalized anxiety disorder, and avoidant personality disorder with dependent and schizoid features.  However, VA did not receive these SSA records until August 2012.  

Prior to October 15, 2009, the only record of VA treatment for mental health symptoms is a March 2008 VA treatment record, which reflects a provisional diagnosis to rule out bipolar disorder, rule out depression and PCP dependence.  

Based on a careful review of the evidence, the Board finds that the first claim, formal or informal, seeking service connection for bipolar disorder was the Veteran's claim received by the RO on October 15, 2009, several years after her separation from service.  

The Veteran was discharged from military service in April 2000.  The Veteran's mental health symptoms may have manifested during her active duty service; however, VA regulations provide that the effective date for an award for service connection is the day following separation from active duty service or the date entitlement arose if the claim is received within one year of separation from service.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.400 (b)(2).  The evidence does not show, and the Veteran does not contend, that she filed a claim for service connection within one year of her separation.  

The Board considered whether the record included any evidence of an informal claim.  Based on records in VA's possession prior to October 15, 2009, the evidence does not reflect an intent to file a claim for service connection for bipolar disorder.  The Veteran's SSA records were not received by VA until August 2012.  The only treatment records received by VA were VA treatment records dated no earlier than March 2008.  As there was no diagnosis for a mental disorder, nothing in the March 2008 VA treatment record, or until the date of the formal claim could be construed as an informal claim for service connection for bipolar disorder.  

Nevertheless, the Veteran argues that service connection for her bipolar disorder should have an earlier effective date based on the date entitlement arose, however, VA regulations explicitly state that the effective date for a claim for disability benefits is the date of receipt of claim or the date entitlement arose, whichever is later (italics added for emphasis).  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400  Therefore, as the Veteran did not file a claim for service connection for bipolar disorder within one year of separation from service, and there is no interim evidence of a claim, formal or informal, the Board finds that the earliest possible effective date is October 15, 2009.  

III.  Higher Evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

The Veteran's bipolar disorder has been currently evaluated as 70 percent disabling, effective October 15, 2009, and as 100 percent disabling, effective February 8, 2013, under 38 C.F.R. § 4.130, Diagnostic Code 9432.  

Under Diagnostic Code 9432, which is governed by a General Rating Formula for Mental Disorders, a 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id.  

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2014).  Ratings are assigned according to the manifestation of particular symptoms, but the use of a term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)). 

A GAF score of 61 to 70 indicates some mild symptomatology or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2014).

Private treatment records from September 2007 to May 2011 document that the Veteran had moderate to moderately severe mental health symptoms.  See September 2007, October 2009, and May 2011 private treatment records.  In 2007, the Veteran was psychologically evaluated to determine her capability of parenting her three children.  In 2006, the Veteran had voluntarily placed her children in the care of their grandmother.  She reported that she was unable to properly care for them due to her depression.  See October 2007 private treatment record.  The private psychologist found that the Veteran had a significant depression and the presence of a personality disorder embodying pronounced interpersonal avoidance, dependent traits, and significant levels of anxiety and depression.  Id.  A November 2008 private treatment record documents that the Veteran attempted suicide by overdosing on antidepressants.  She reported that she previously attempted suicide during her active duty service and again a few months ago.  The private treating physician also noted that the Veteran had auditory hallucinations with possible delusions and psychosis.  See November 2008 discharge summary.  A September 2009 private treatment record documents that the Veteran was admitted for Phencyclidine (PCP) dependence following a driving under the influence conviction while her child was in the car.  At an October 2009 private psychological evaluation, the examiner found that the Veteran's cognitive functioning appeared good, was compromised by depression and anxiety that was not adequately medicated and prevented her from meeting minimal standards for social functioning.  A May 2011 private treatment record reflects that all of the Veteran's four children were living with grandparents, she was living with a friend, and she had been trying to go to school.  She reported problems with concentration and attention when she was depressed, periods of aggressiveness, irritability, agitation, insomnia, and racing thoughts.  During this period, private examiners assigned GAF scores ranging from 40 to 55.  

The Veteran underwent a VA psychiatric examination in July 2011.  The Veteran reported her current mental health symptomatology and her current psychosocial status.  Upon objective evaluation, the VA examiner found that the Veteran was pleasant, cooperative, oriented to time and place, appropriately dressed, and overweight; had normal communication and speech; problems concentrating; had intact thought processes and memory; had good judgment; felt down and irritable; and had occasional panic attacks occurring once a week with chest pains and difficulty breathing.  She had a compulsion to wash her hands multiple times a day.  No delusions, hallucinations, obsessions, or suicidal or homicidal thoughts were found.  The VA examiner diagnosed the Veteran with bipolar disorder, depressed, which was characterized by hypomanic and depressed moods, and assigned a GAF score of 50.  The Veteran's persistent suicidal thoughts and near continuous depression affected her ability to perform independently, appropriately and affectively.  The VA examiner found that the Veteran had no difficulty performing activities of daily living and was capable of managing her own finances, but was unable to adapt to stressful circumstances based on her multiple psychiatric hospitalizations.  She was also unable to establish and maintain effective relationships, had extreme difficulty maintaining work and social relationships, and had trouble maintaining family role functioning.  The VA examiner found that she was not a threat to herself or to others.  Based on the Veteran's overall impairment, the VA examiner found that her psychiatric symptoms caused deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.  

VA treatment records from May 2012 to October 2012 document the Veteran's continued treatment for bipolar disorder.  The Veteran was still unemployed, but she had stable housing and finances with her receipt of disability benefits.  See May 2012 VA treatment records.  She had some friends and enjoyed activities like, sightseeing, cooking, and photography.  She was attending college and expressed a desire to return to work.  She was also working toward regaining custody of her children.  She continued to report having occasional panic attacks due to stressful situations and alternating depressed and manic episodes every two months.  Id.  August 2012 and October 2012 VA treatment records reflect that the Veteran reported symptoms of hypersomnia, fatigue, and lack of energy, but she denied problems with depression, anxiety, or mood.  She did report a few panic attacks and some ongoing irritability.  Other than one reported use of marijuana to alleviate a panic attack, the Veteran remained abstinent from other illicit drug use.  She had been in remission from her amphetamine dependence since 2010.  She continued to attend school, hang out with friends and enjoy activities.  

A November 2012 VA treatment record reflects that the Veteran's mental health symptoms had increased.  The Veteran reported feeling an interminable need for sleep for the past one and half months.  She slept for 23 hours or more per day.  She said she was unable to go to school due to ongoing fatigue.  She had a decreased appetite needing to eat only one meal a day.  To treat her morbid obesity, she began talking over-the-counter human chorionic gonadotropin (HCG) drops and limited herself to a low calorie diet.  She used alcohol occasionally, but denied any illicit drug use.  For the past month, she had stopped taking her Depakote as she believed her drug had been switched to an ineffective generic.  The VA treating physician noted that the Veteran had severe fatigue without an obvious cause.  

In a November 2012 statement, the Veteran's VA treating physician stated that the Veteran had been experiencing severe fatigue preventing her from functioning in a normal capacity, including going to school or performing usual activities of daily living.  

In a December 2012 VA treatment record, the VA treating psychiatrist found that the Veteran had ongoing poor sleep (Veteran reported sleeping two to three hours at night), high energy, irritability, and rapid thoughts consistent with a manic episode.  The VA examiner noted that the Veteran's last manic episode had been seven to eight months ago.  Through October and November of 2012, the Veteran had been experiencing a period of fatigue and hypersomnia.  

At a February 2013 VA examination, the VA examiner noted that the Veteran's depressive symptoms persisted at a severe level, including thoughts of self-harm.  She struggled to find meaning day by day, she lived alone, and grieved the loss of custody of her children.  Upon objective evaluation, the VA examiner found that the Veteran exhibited symptoms of depressed mood; anxiety; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment; impaired judgment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful situations, including work or work-like setting; impaired impulse control, such as unprovoked irritability with periods of violence; persistent danger of hurting self or others; and neglect of personal appearance and hygiene.  Concluding that the Veteran had total occupational and social impairment, the VA examiner found that the Veteran's overall functioning had deteriorated, she was now entirely unemployable, and her original diagnosis had progressed to chronic, recurrent bipolar disorder.  The VA examiner assigned a GAF score of 40.

Based on a careful review of all of the evidence, and resolving all reasonable doubt in favor of the Veteran, the Board finds that as of November 27, 2012 (the date of a VA treatment record and statement from the Veteran's VA treating physician), the Veteran's bipolar disorder is more appropriately characterized as total and occupational impairment.  As the November 2012 VA treating physician found that the Veteran had symptoms which prevented her from being able to attend school or perform the usual activities of daily living, the symptoms described as of this date appear to coincide with the level of deterioration found by the February 2013 VA examiner who found total occupational and social impairment.  Indeed, at this point, the Veteran felt that she was no longer able to perform in school, she had a decreased appetite, and she slept excessively.  Therefore, the Board finds that in view of these factors, the Veteran's service-connected bipolar disorder warrants a 100 percent evaluation as of November 27, 2012.  

However, prior to November 27, 2012, the Veteran's bipolar disorder is most appropriately characterized as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.  During this period, the symptoms described above did not manifest to such a frequency, severity, and duration to warrant a 100 percent evaluation which requires total occupational and social impairment.  The Veteran had prior suicide attempts, had lost custody of her children, and had trouble maintaining employment; however, she pursued higher education with the hopes of becoming employed, she engaged in social and recreational activities, and maintained stable housing and finances.  Despite a history of drug abuse, she also maintained her sobriety.  Furthermore, the Board finds that the Veteran's symptoms throughout this period are consistent with the level of occupational and social impairment found by the July 2011 VA examiner, who had reviewed the Veteran's mental health history, current symptomatology, and performed an objective evaluation.  Consequently, based on the Veteran's overall functioning during this period, the Board finds that prior to November 27, 2012, the Veteran's service-connected bipolar disorder is no more than 70 percent disabling.  

Thus, the Board concludes that prior to November 27, 2012, the Veteran's bipolar disorder is no more than 70 percent disabling, and as of November 27, 2012, the Veteran's bipolar disorder is 100 percent disabling.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).











	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an earlier effective date for the grant of service connection for bipolar disorder prior to October 15, 2009 is denied. 

Prior to November 27, 2012, entitlement to an earlier effective date for a 100 percent evaluation for bipolar disorder is denied.  

As of November 27, 2012, entitlement to a 100 percent evaluation for bipolar disorder is granted.  




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


